Citation Nr: 0207691	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1996 and November 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.

The record reflects that in February 1998, the veteran 
appeared at a hearing at the RO.  However, according to a 
December 1998 RO letter to the veteran, there were technical 
problems that prevented preparation of a transcript of the 
hearing testimony.  The veteran was informed that the hearing 
officer could prepare a decision using his notes, but that he 
had the right to request a new hearing.  There is no 
indication in the claims file that the veteran has requested 
a new hearing. 


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for equitable disposition of this appeal was obtained.  

2.  The veteran's service-connected right knee disability is 
currently productive of some limited motion, complaints of 
pain on motion, weakness, and osteoarthritis, but there is no 
instability or subluxation.

3.  The evidence of record does not show that the veteran's 
pre-existing left knee disease was permanently aggravated by 
active service.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
right knee disorder is denied.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2001).  

2.  The requirements for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5003 (2001).  

3.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter arises out of the veteran's claim for an 
increased rating for his service-connected right knee 
disability, currently rated as 10 percent disabling, and for 
service connection for a left knee disorder.  Essentially, 
the veteran maintains that his right knee has worsened.  He 
also maintains that he was deemed unqualified for military 
service due to a bilateral knee disorder, and as such, he 
should be service-connected for the left knee.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

The RO did not explicitly apply the VCAA in this case.  
Nevertheless, a review of the claims file reveals that the 
requirements under VCAA have been satisfied, as explained 
below, and there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).

By rating decision dated in February 1996, the RO explained 
the reasons for denying his claim for an increased rating for 
his right knee disability.  A statement of the case (SOC) 
issued in November 1996 provided the veteran with notice of 
pertinent laws and regulations, including applicable rating 
criteria for the knee.  Additionally, in a November 1996 
rating decision, the RO explained the reasons for denying the 
veteran's claim for service connection for a left knee 
disorder.  A July 1997 SOC provided the veteran with notice 
of laws and regulations governing service connection claims.  
In addition to the foregoing, the veteran was provided 
supplemental statements of the case (SSOC) addressing the 
claims on appeal, as well as letters from the RO.  In short, 
to the extent that the RO explained to the veteran why his 
claims were denied, the Board finds that the veteran was 
adequately notified of the type of evidence needed to 
substantiate his claims.  38 U.S.C.A. § 5103.

Moreover, the Board finds that the RO made satisfactory 
efforts to assist the veteran in obtaining evidence in 
support of his claims.  The record contains the veteran's 
service medical records, VA outpatient treatment records, and 
several VA examination reports.  The RO attempted to obtain 
any records identified by the veteran, and there is no 
indication in the file of other missing treatment records 
that are relevant to this appeal.  As noted in the 
Introduction to this decision, the veteran testified at a 
hearing at the RO in February 1998.  Although a transcript of 
that hearing is not available due to technical difficulties, 
the hearing officer indicated that he was making a decision 
in the veteran's case based on notes he took at the hearing.  
The veteran was offered an opportunity to request another 
hearing, but there are no outstanding hearing requests of 
record.  The file also contains various statements from the 
veteran, and a statement from a retired surgical nurse who 
states that she has known the veteran personally since his 
birth.  The Board acknowledges the veteran's representative's 
request for a new VA examination, as the most recent VA 
examination did not include a review of the veteran's claims 
file.  Nevertheless, the Board is satisfied that there is 
adequate medical evidence of record to adjudicate the claims 
on appeal, as will become more apparent in the decision 
below.  In short, the Board finds that reasonable efforts 
have been made to insure that all relevant evidence is of 
record, and there is no indication that additional treatment 
records or other evidence should be obtained prior to 
proceeding with appellate review.  38 U.S.C.A. § 5103A.  

I.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1.  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A brief review of the history of this appeal is as follows.  
In a June 1989 rating decision the veteran was awarded 
service connection for status post fractured right patella, 
osteochondrosis of tibia tuberosity, right, postoperative.  A 
10 percent rating was assigned from October 1988, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 10 percent 
rating has remained in effect since that time.  In November 
1995, the veteran initiated a claim for an increased rating 
for his right knee disability, which led to the present 
appeal.  

The veteran was initially awarded service connection for a 
right knee disability based on injuries sustained to the 
right knee in an automobile accident during service, in 
September 1962.  Post-service examination of the right knee 
in March 1989 revealed tenderness to palpation in the medial 
meniscal area.  X-ray of the right knee revealed incomplete 
fusion of the fractured right patella, with normal appearing 
joint space.  There was also incomplete fusion of the 
anterior tibial tubercle to the remainder of the proximal 
metaphysis of the tibia.  

In a December 1995 VA examination, the veteran reported a 
history of two surgeries on his right knee during service, 
along with Osgood-Schlatter's disease and degenerative 
changes of the knee.  He complained of pain and numbness.  
Objective findings revealed normal gait, with prominent 
interior tibial tuberosity, common with Osgood-Schlatter's 
disease.  Range of motion was from zero degrees to 140 
degrees.  There was pain with deep knee bends.  There was no 
swelling, no deformity, no lateral instability, and no 
subluxation.  The diagnosis was bilateral old Osgood-
Schlatter disease; bilateral chondromalacia patella 
(patellofemoral syndrome); and, degenerative joint disease of 
both knees.  

In an October 1997 VA examination, the veteran reported no 
pain in the knees at rest, but complained of sharp, throbbing 
pain after walking or standing for a while.  Range of motion 
of the right knee was zero degrees to 70 degrees.  With pain, 
range of motion was from -5 degrees to 60 degrees.  The 
diagnosis was bilateral old Osgood-Schlatter disease; 
bilateral osteoarthritis; and bilateral chondromalacia 
patella.

In March 1998, the RO received a statement from DH, who 
indicated that she was a retired registered nurse, and had 
known the veteran since his birth.  She stated that she was 
familiar with the disease "osteochrodosis," which was 
present in both the veteran's knees.  She indicated that the 
disease was painful, and had adversely affected the veteran's 
ability to do his job, and limited his activities.  

In a July 1999 VA examination, the veteran complained of pain 
in the upper part of the right knee, particularly after 
prolonged standing, deep bending, kneeling, squatting, 
bumping, or touching the knee.  He stated that straightening 
the knee causes locking.  He came into the examination 
without a cane or other assistive device, but indicated that 
he used a cane to go up stairs.  Examination revealed obvious 
Osgood-Schlatter disease type bumps on the tibial 
tuberosities.  Collateral ligaments in the right knee were 
intact.  There was no anterior cruciate ligament instability.  
Extension was zero degrees, and flexion was 105 degrees.  The 
diagnosis was chondromalacia in the right knee cap and 
Osgood-Schlatter disease with prominent tibial tuberosities.  
An x-ray revealed normal appearing distal articular surface 
of the femur and the proximal articular surface of the tibial 
plateau.  There was marked hypertrophic bone spur formation 
projecting along the anterior surface of the anterior tibial 
tubercle, and minimal osteoarthritis involving the anterior 
and posterior surfaces of the patella.  After reviewing the 
x-rays, the examiner commented that the veteran had multiple 
pieces of bony fragments present, which were causing him 
problems and which may require surgery.  The examiner stated 
that the condition was causing weakness in the knees on 
repeated use, and was fatiguing, painful, disabling, and 
limiting in the functions of the knees.  The examiner also 
discussed possible future problems if the veteran does not 
get surgery done.  

The veteran is currently assigned a 10 percent rating for his 
right knee disability, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, which prescribes a 10 percent 
rating for slight knee impairment manifested by recurrent 
subluxation or lateral instability.  Initially, the Board 
notes that the RO denied the veteran's claim for an increased 
rating on the basis that the veteran's right knee impairment 
is due to his Osgood-Schlatter's disease, not to the knee 
injury the veteran suffered in service.  The Board disagrees 
with this analysis for the following reasons.  As noted 
earlier, the veteran's original award of service connection 
was for status post fractured right patella, osteochondrosis 
of tibia tuberosity, right, postoperative.  The evidence 
following service does not contain any medical opinion that 
distinguishes between the symptoms attributable to the in-
service right knee injury and the symptoms attributable to 
the Osgood-Schlatter's disease, or osteochondrosis of tibia 
tuberosity.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
service-connected condition from the effects of a nonservice-
connected condition, any reasonable doubt will be resolved in 
the veteran's favor).  Moreover, the RO included 
osteochondrosis of tibia tuberosity (Osgood Schlatter's 
disease) in the initial award of service connection.  Thus, 
the Board will proceed with analysis of the veteran's right 
knee disability, considering all symptoms regarding the right 
knee as part of his service-connected disability.  

Considering the veteran's right knee disability under DC 
5257, the medical evidence of record is silent for any 
findings of recurrent subluxation or lateral instability.  In 
the December 1995 VA examination, the examiner specifically 
noted that there was no lateral instability and no 
subluxation.  It appears that the RO may have initially rated 
the veteran's right knee disability under DC 5257 by analogy, 
based on a collection of symptoms, because at the time of the 
initial award of service connection the medical evidence 
revealed tenderness to palpation and x-ray findings of an 
incomplete fusion of a fractured patella, and there were no 
objective findings noted of instability or subluxation.  See 
38 C.F.R. § 4.20.  Presently, in the absence of any findings 
of instability or subluxation, the veteran does not meet the 
criteria for a higher rating under DC 5257.  In regard to the 
veteran's complaints of pain, as well as limited motion and 
function due to pain, the Board finds that the current 10 
percent rating under DC 5257 contemplates those findings, as 
there are no independent findings of instability or 
subluxation.  Furthermore, the Board will address the 
veteran's limited knee motion in further detail below, in 
addition to findings of arthritis.  The Board also will 
consider the veteran's right knee disability under other 
related diagnostic code provisions, to ascertain whether a 
higher rating is warranted under another diagnostic code.

The medical evidence of record reflects that the veteran's 
right knee manifests some limitation of motion.  At the time 
of the December 1995 VA examination, range of motion was zero 
degrees to 140 degrees.  In an October 1997 VA examination, 
right knee range of motion was zero degrees to 70 degrees.  
Most recently, in July 1999, the veteran's range of motion in 
his right knee was from zero degrees to 105 degrees.  
However, although the veteran's right knee does not currently 
manifest full range of motion, see 38 C.F.R. § 4.71, Plate II 
(normal knee motion is from zero to 140 degrees), the veteran 
does not meet the criteria for a higher rating under DCs 5260 
and 5261, which rate limitation of flexion and extension, 
respectively.  In fact, the veteran does not even meet the 
criteria for a 10 percent rating under DCs 5260 and 5261, as 
he does not have flexion limited to 45 degrees or less, or 
extension limited to 10 degrees or more.

The Board has considered whether a higher rating is warranted 
under DC 5262, which prescribes a 10 percent rating for 
impairment of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating requires evidence of 
impairment of the tibia and fibula with moderate knee or 
ankle disability.  The Board does not find that the evidence 
supports a rating higher than 10 percent under DC 5262, in 
that there is no evidence moderate knee or ankle disability.  
The nature of the veteran's Osgood-Schlatter's disease 
involves the tibia, but the veteran's current right knee 
symptoms are not moderately disabling.  The veteran has some 
limited motion and pain and weakness, which is addressed in 
more detail below, but there is no evidence of other more 
severely disabling symptomatology, such as swelling, 
effusion, instability, or subluxation, reflecting a 
moderately disabling right knee.  Recent examination revealed 
intact collateral ligaments, with no anterior cruciate 
ligament instability.  In short, the Board finds the 
foregoing findings productive of no more than slight knee 
disability under DC 5262, and the Board finds no basis to 
assign a higher rating under DC 5262.  Finally, in the 
absence of ankylosis (DC 5256), or dislocated semilunar 
cartilage (DC 5258), there is no other diagnostic code that 
appropriately warrants a higher rating in this appeal.

In regard to the veteran's complaints of pain, the Board 
notes that the veteran reports pain with use, but no pain at 
rest.  At the time of the October 1997 VA examination, the 
veteran's range of motion with pain was from -5 degrees to 60 
degrees.  More recent medical evidence reports right knee 
range of motion from zero degrees to 105 degrees.  Overall, 
the more consistent symptoms associated with the veteran's 
right knee involve complaints of pain with function, and some 
limited motion.  In the July 1999 VA examination, the 
examiner commented that the veteran's right knee was causing 
him weakness on repeated use, and is fatiguing, painful, 
disabling, and limits his function.  As discussed earlier, 
the Board finds that the veteran's complaints of pain are 
contemplated in the current 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  
However, in addition to painful motion, a September 1998 VA 
x-ray report notes minimal osteoarthritis involving the 
anterior and posterior surfaces of the patella.  In light of 
the findings of limitation of motion (including motion 
limited by pain) and arthritis, the Board finds that the 
evidence supports a separate 10 percent rating for arthritis 
of the right knee.   See VAOPGCPREC 9-98; see also 38 C.F.R. 
§ 4.59, VAOPGCPREC 23-97, Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

In short, the Board finds that while the preponderance of the 
evidence is against an increased rating for the veteran's 
right knee disability, the evidence supports assignment of a 
separate 10 percent rating for the right knee disability, 
based on arthritis and limited motion.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's right knee 
disability, as well as the current clinical manifestations 
and the veteran's complaints of pain, and the effect this 
disability may have on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2.  The Board has applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than a 10 
percent rating for a right knee disability, and a separate 10 
percent rating for arthritis of the right knee.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  The Board 
has considered the benefit of the doubt doctrine, and applied 
it where appropriate.  See 38 U.S.C.A. § 5107(b)(West 1991 & 
Supp. 2001).

Finally, to the extent that the veteran's right knee 
disability may adversely affect his employability, the Board 
notes that the VA Schedule for Rating Disabilities assigns 
percentage ratings that are intended to represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Therefore, in the present case, the 
effects of the veteran's right knee disability on his 
employability are reflected in the currently assigned rating.  

In a September 1997 statement, the veteran indicated that he 
was working part-time.  There is no evidence in the record 
(such as frequent periods of hospitalization or marked 
interference with employment) that the schedular criteria are 
inadequate to evaluate the veteran's right knee.  As such, 
the Board finds no basis to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


II.  Service Connection.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Disability which is proximately due to or 
the result of a service-connected disease or injury also 
shall be service connected.  38 C.F.R. § 3.310(a).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In determining entitlement to service connection, it is 
important to note that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Id.

Congenital or developmental defects are not diseases or 
injuries within the meaning of VA legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, 
service connection is warranted for such if the evidence as a 
whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA law and regulations.  VAOPGCPREC 82-90.

In the present case, the veteran claims service connection 
for a left knee disorder.  A review of his service entrance 
examination in June 1961 is negative for any findings of a 
left knee disorder.  However, an April 1964 service medical 
record contains a diagnosis of bilateral osteochondrosis of 
tibia, tuberosity.  An April 1964 Medical Board Report 
contains the same diagnosis, and describes the origin of the 
condition as "unknown," existed prior to service, and 
aggravated by service.  A May 1964 modified Physical 
Evaluation Board concludes that the veteran's osteochondrosis 
of tibia, tuberosity, bilateral, existed prior to service, 
but was not aggravated by service.

Other than the foregoing records, the veteran's service 
medical records are for the most part negative for any 
findings of a left knee disorder.  An undated x-ray of the 
veteran's left knee during service was unremarkable.  
However, a July 1963 x-ray of both knees notes fragmentation 
and non-union of the anterior tibial tubercle bilaterally, 
more on the right, compatible with a clinical diagnosis of 
Osgood-Schlatter's disease.  The service medical records 
contain numerous findings pertaining to the veteran's right 
knee, partly related to an in-service automobile accident.  

Following service separation, the record is silent for any 
medical evidence pertaining to the veteran's left knee until 
March 1989, at which time the veteran underwent a VA 
examination for his right knee and for facial injuries.  The 
veteran's complaints pertaining to the knees were limited to 
his right knee, which he felt appeared larger than the left 
knee.  The examiner reported that examination of the left 
knee was normal.  

Following the March 1989 VA examination, the next medical 
evidence of record is an October 1997 VA examination.  The 
report of that examination contains a diagnosis of bilateral 
old Osgood-Schlatter disease, bilateral osteoarthritis, and 
bilateral chondromalacia of patella.  A similar diagnosis was 
noted in a July 1999 VA examination.  Significantly, the 
examiner commented that the veteran suffers from Osgood-
Schlatter's disease of both knees, which is a developmental 
disorder where the apophysis quadriceps tendon never properly 
joins the main bone during puberty.  The examiner indicated 
that normally, this tendon joins the main bone at age 15 to 
17 years in boys.  In the present case, the examiner 
indicated that the veteran's apophysis never joined the main 
bone and persisted into adulthood.  He indicated that an 
attempt was made in service to fuse the tendon to the bone, 
but it was not successful.  

The Board has carefully considered all the evidence in this 
case, but finds that the preponderance of the evidence is 
against an award of service connection for a left knee 
disorder, and the appeal is denied.  Initially, the Board 
notes that the veteran's service entrance examination report 
is negative for any references to a left knee disorder, to 
include Osgood-Schlatter's disease (osteochondrosis of tibia, 
tuberosity).  Thus, the veteran is entitled to the 
presumption of soundness, unless clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment.  See 38 U.S.C.A. § 1132; 38 
C.F.R. § 3.304(b).  

The Board finds that the record contains clear and 
unmistakable evidence to rebut the presumption of soundness 
with regard to the veteran's left knee disorder.  Both the 
April 1964 Medical Board Report and the May 1964 Physical 
Evaluation Board conclude that the veteran had 
osteochondrosis of tibia, tuberosity, bilateral, which 
existed prior to service.  More significantly, the July 1999 
VA examiner's opinion describes Osgood-Schlatter's disease as 
a developmental disorder, which occurs during puberty when 
the quadricep tendon joins the main bone of the tibia.  The 
examiner indicated that the veteran's tendon never joined the 
bone, and that the condition persisted into adulthood.  In 
March 1998, the veteran submitted a statement from an 
acquaintance who indicated she was a retired nurse, and had 
known the veteran since his birth.  She indicated that the 
veteran began having symptoms of osteochondrosis at the age 
of 14.  

As Osgood-Schlatter's disease (osteochondrosis of tibia, 
tuberosity), is a developmental disorder, and in the absence 
of other evidence of a superimposed left knee injury in 
service, the Board is satisfied that the disease existed 
prior to service, thus rebutting the presumption of 
soundness.  As noted earlier, developmental defects are not 
diseases or injuries within the meaning of VA legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  Nevertheless, service connection may still be 
established for a developmental disorder if there is evidence 
that the disorder was incurred in or aggravated by active 
military service.  See VAOPGCPREC 82-90.  

As the Board finds that the presumption of soundness has been 
rebutted, the next question is whether the veteran's 
preexisting Osgood-Schlatter's disease of the left knee was 
aggravated by active military service beyond the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  The 
Board emphasizes that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board finds no evidence that the veteran's preexisting 
left knee Osgood-Schlatter's disease was aggravated by active 
service.  As already noted, the veteran's service medical 
records are for the most part negative for any complaints or 
findings pertaining to the left knee.  An undated x-ray of 
the veteran's left knee during service was unremarkable.  An 
April 1964 service medical record contains a diagnosis of 
bilateral osteochondrosis of tibia, tuberosity.  There is no 
evidence in the veteran's service medical records to indicate 
that he sustained an injury to the left knee, or a worsening 
of his left knee Osgood-Schlatter's disease.  The record is 
clear that the veteran sustained an injury to his right knee 
in service, but there are no complaints in service pertaining 
to a left knee injury.  At most, there is a diagnosis of a 
developmental defect involving both knees.  

An April 1964 service medical record notes that the veteran 
had bilateral knee pain, but there were no specific findings 
made with regard to the left knee.  Significantly, following 
service separation, the record is negative for any medical 
evidence pertaining to the knees until a VA examination in 
March 1989.  That examination concludes that the left knee 
was "normal."  Therefore, although the veteran's left knee 
may have been symptomatic during service (in that there is 
reported bilateral knee pain) the question here is whether 
the underlying condition, as contrasted to symptoms, was 
worsened.  Hunt, supra.  In the present case, there is simply 
no evidence that the veteran's left knee was permanently 
aggravated by active service.  In fact, following service 
separation, there is no medical evidence of left knee 
complications until October 1997, at which time the veteran 
was diagnosed with osteoarthritis of the knees and bilateral 
chondromalacia patella, as well as Osgood-Schlatter's 
disease.  

The Board acknowledges the veteran's contentions, as well as 
those of the retired nurse who submitted a statement in March 
1998, such that his knee has worsened since service.  
Although the retired nurse has medical expertise, and claims 
that the veteran's knees were aggravated by active duty, she 
offers no specific findings to this effect, and did not 
indicate whether she had actually examined the veteran's 
knees around that time.  Rather, her statements appear 
generalized.  As to the veteran's contentions, there is no 
indication that the veteran has any medical expertise, and as 
such, he is not competent to provide evidence of medical 
etiology.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
a medical opinion is needed of a causal relationship between 
any current left knee disorder, and an in-service incident, 
including any in-service aggravation of a pre-existing left 
knee disorder.  As explained above, such evidence is simply 
not present in this case.

The Board notes that in the veteran's substantive appeal, 
received at the Board in September 1997, he requested that 
the RO consider secondary service connection for his 
bilateral knee condition.  However, his arguments pertained 
to principles of direct service connection, and there is no 
evidence in the record to support a claim for secondary 
service connection.  

Finally, the Board acknowledges the veteran's 
representative's request for a new medical examination in 
this case for the left knee.  The representative contends 
that the July 1999 VA examination report was inadequate, as 
the examiner did not have the veteran's claims file to 
review.  However, the Board finds the examination adequate 
for this decision.  The examiner reviewed the veteran's 
history, provided current clinical findings, and offered an 
opinion as to the nature of the veteran's knee disease, as 
well as an explanation about the disease and possible future 
effects.  Moreover, the reason this claim fails is based on 
the fact that the knee disease is a developmental defect, and 
there is no evidence of an in-service intervening injury, and 
no evidence of post-service symptoms until many years after 
service.  In light of the foregoing, the Board does not find 
that a new examination in this case is necessary.  

In conclusion, the Board finds that a left knee disorder, 
diagnosed as Osgood-Schlatter's disease (osteochondrosis of 
tibia, tuberosity), clearly and unmistakably existed prior to 
the veteran's entry into active service, and was not 
permanently aggravated therein, and his claim for service 
connection is denied.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
(West Supp. 2001) are not applicable, and the appeal as to 
this issue is denied.    



ORDER

The criteria not having been met, the claim for a rating in 
excess of 10 percent for a right knee disability is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a separate 10 percent rating for arthritis 
of the right knee is granted.

Service connection for a left knee disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

